            Case
              Case
                 1:19-cv-07900-DAB
                    1:19-cv-07900 Document
                                    Document
                                           1 6Filed
                                                 Filed
                                                    08/22/19
                                                       09/06/19Page
                                                                 Page
                                                                    1 of1 13
                                                                          of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              |
CROWN STERLING LIMITED LLC,                                   | ECF Case No. 19 CV 7900
                                                              |
                                                              | COMPLAINT
                             Plaintiff,                       |
                                                              | Jury Trial Demanded
         v.                                                   |
                                                              |
 UBM LLC a/k/a BLACK HAT USA                                  |
 and DOES 1-10,                                               |
                                                              |
                                                              |
                                                              |
                             Defendants.                      |
                                                              |
--------------------------------------------------------------X


       1.       Plaintiff Crown Sterling Limited LLC (“Crown Sterling” or “Plaintiff”), as and

for its complaint against Defendants UBM LLC aka Black Hat USA and DOES 1-10, alleges as

follows:

                                  NATURE OF THE ACTION

       2.       Crown Sterling brings this action against Black Hat USA, the owner, organizer

and promoter of the Black Hat USA 2019 cryptography industry conference, to remedy Black

Hat USA’s breaching its sponsorship agreement with Crown Sterling and the implied covenant

of good faith and fair dealing arising therefrom, and for other wrongful conduct, actions and

omissions, as described more fully herein.

                                             PARTIES

       3.       Crown Sterling is a Delaware limited liability company having its principal place

of business at 4040 MacArthur Boulevard, Newport Beach, CA 92660.
            Case
              Case
                 1:19-cv-07900-DAB
                    1:19-cv-07900 Document
                                    Document
                                           1 6Filed
                                                 Filed
                                                    08/22/19
                                                       09/06/19Page
                                                                 Page
                                                                    2 of2 13
                                                                          of 13



       4.       Defendant Black Hat USA is a Delaware limited liability company having a place

of business at 2 Penn Plaza, 15th Floor, New York, NY 10121.

       5.       Defendants DOES 1 through 10 inclusive currently are unknown to Plaintiff; as

such, Plaintiff identifies those defendants in this action with fictitious names. Plaintiff is

informed and believes that each of the defendants designated as DOES is legally responsible at

least in part for the events and actions constituting the conduct damaging Plaintiff. Plaintiff will

seek to amend this Complaint to identify and include the actual names and capacities of such

defendants after Plaintiff has determined such data.

                                  JURISDICTION AND VENUE

       6.       Jurisdiction is proper under 28 U.S.C. § 1332. On information and belief after

reasonable inquiry, Plaintiff’s membership is completely diverse from Black Hat USA’s

membership and the amount in controversy exceeds $75,000 exclusive of interest and costs.

       7.       Venue is proper in this District under 28 U.S.C. § 1391(b)(1), in that Black Hat

USA maintains its principal office and place of business in the State of New York.

                                          BACKGROUND

       8.       This action concerns the abject failure of Black Hat USA, the organizer of Black

Hat USA 2019, a celebrated and highly attended information security industry conference, to live

up to its declared mission statement of fostering an open community, and Black Hat USA’s

refusal to conform to its own code of conduct to ensure a respectful, collaborative, and

considerate forum for industry participants to exchange and promote their ideas and business

platforms.

       9.       Black Hat USA’s failure was occasioned by a premeditated, orchestrated attack

on Plaintiff Crown Sterling at Black Hat USA 2019, staged by certain industry detractors and



                                                   2
          Case
            Case
               1:19-cv-07900-DAB
                  1:19-cv-07900 Document
                                  Document
                                         1 6Filed
                                               Filed
                                                  08/22/19
                                                     09/06/19Page
                                                               Page
                                                                  3 of3 13
                                                                        of 13



competitors. Plaintiff Crown Sterling was not simply a participant at the conference. Crown

Sterling was a sponsor. In purchasing the highest (“gold”) sponsorship package, Crown Sterling

went all in to support the Black Hat conference, trusting that Black Hat USA reasonably would

stand by its high standards. But it did not.

       10.     Rather than treat Crown Sterling with the respect due any participant or member

of the public attending the Black Hat conference, Black Hat USA looked the other way when a

small group of detractors staged a coordinated harassment of Crown Sterling’s scheduled talk,

which was part of its sponsorship package.

       11.     This small group of detractors used this staged “event” to initiate a smear

campaign on social media during the conference and immediately after. In that campaign, these

detractors defamed Crown Sterling, questioning both its integrity and its cryptography solutions,

which they described in one publication as “Snake Oil Crypto.” Black Hat USA’s response fell

well below the community standards which they espoused. Rather than treat Crown Sterling, a

sponsor of the conference, with respect due all conference participants, Black Hat USA did the

opposite. It made public statements and took actions which had the direct effect of validating the

defamatory attacks on its own sponsor, rendering Crown Sterling’s sponsorship agreement a

nullity, and causing damage to Crown Sterling.

       12.     As a consequence of Black Hat USA’s acts and omissions, at the very least,

Crown Sterling was denied the benefit of its bargain under the Sponsorship Agreement for

reasons entirely within Black Hat USA’s control.

CROWN STERLING BECOMES A GOLD SPONSOR OF BLACK HAT USA 2019

       13.     The Black Hat USA conference is widely regarded as the premier conference for

information security (“infosec”) industry participants. It is the “see and be seen” event for such



                                                 3
          Case
            Case
               1:19-cv-07900-DAB
                  1:19-cv-07900 Document
                                  Document
                                         1 6Filed
                                               Filed
                                                  08/22/19
                                                     09/06/19Page
                                                               Page
                                                                  4 of4 13
                                                                        of 13



participants, boasting the attendance annually of all or nearly all players of any significance in

the information security space. Also attracting the journalists and analysts who follow the infosec

space, the annual Black Hat conference is the de facto venue of choice for launch of new infosec

products, services and ideas.

       14.     The Black Hat USA 2019 conference was held at the Mandalay Bay Hotel in Las

Vegas from August 3, 2019 through August 9, 2019. On its website, Black Hat positioned the

conference thusly: “Now in its 22nd year, Black Hat USA is the world’s leading information

security event, providing attendees with the very latest in research, development and trends.

Black Hat USA 2019 opens with four days of technical Trainings (August 3-6) followed by the

two-day main conference (August 7-8) featuring Briefings, Arsenal, Business Hall and more.”

In addition, “[t]his year, over 20,000 information security professionals from around the world

came together for innovative research, skill-developing courses and community building.”

       15.     Crown Sterling, a start-up company, is developing a novel, next-generation

information security encryption solution that it believes will supplant the current industry

standard RSA encryption platform and usher a new era and paradigm shift in data encryption.

This, at a time when data breaches are becoming more prevalent and costly, individuals’ privacy

rights are under siege, and the protection of personally identifiable information is becoming more

important to individuals, who themselves are becoming more sophisticated and guarded

concerning such matters.

       16.     Crown Sterling decided to participate in Black Hat USA 2019 to introduce its

next-generation cryptography solution, which it hopes might replace the current standard RSA

encryption platform and contribute to greater data security for companies and individuals.




                                                  4
          Case
            Case
               1:19-cv-07900-DAB
                  1:19-cv-07900 Document
                                  Document
                                         1 6Filed
                                               Filed
                                                  08/22/19
                                                     09/06/19Page
                                                               Page
                                                                  5 of5 13
                                                                        of 13



       17.     The Black Hat USA 2019 conference would be the first time that Crown Sterling

participated in a Black Hat conference. About two dozen of Crown Sterling’s employees spent

months preparing to do so. Crown Sterling and its employees at every level, from the Chief

Executive Officer down to administrative assistants, were eager to participate in what by all

accounts promised to be a spirited engagement in and with the information security industry at

Black Hat USA 2019.

       18.     Precisely because Crown Sterling was innovating away from the current RSA

encryption standard, Crown Sterling expected some participants’ skepticism. Crown Sterling

understood that many of the Black Hat participants are highly invested and entrenched in the

RSA encryption model, and that Crown Sterling’s methodology will disrupt that model (which

was developed in the 1970s), transforming how digital information will be encrypted and

protected. Indeed, Crown Sterling welcomed the opportunity to participate in the premier forum

for healthy debate about these matters. That respectful dialogue, Black Hat’s organizers assured

Crown Sterling, was the very hallmark of the Black Hat conference.

       19.     Keenly aware that many of its Black Hat participants routinely and vocally assert

impassioned and opinionated stances on matters impacting the encryption field, Black Hat also

has distinguished and promoted itself as a champion of and forum for free, fair, professional and

respectful debate of such matters. Indeed, Black Hat has promulgated its Code of Conduct (a

copy of which is attached as Exhibit 1 and also available for public view at Black Hat’s website

at https://www.blackhat.com/code-of-conduct.html), which sets forth the high professional

standards expected of its participants and also the penalties and remedies for participants’

violations thereof.




                                                 5
          Case
            Case
               1:19-cv-07900-DAB
                  1:19-cv-07900 Document
                                  Document
                                         1 6Filed
                                               Filed
                                                  08/22/19
                                                     09/06/19Page
                                                               Page
                                                                  6 of6 13
                                                                        of 13



       20.     Among other standards mandated, Black Hat’s Code of Conduct makes clear to

the general public and to conference attendees and sponsors alike, that all participants in the

Black Hat conference must behave in a manner that is respectful, considerate and collaborative,

not demeaning, discriminatory, harassing or abusive. Black Hat’s Code of Conduct lists

unacceptable behavior in detail. Among other things, it prohibits “[i]ntimidating, harassing,

abusive, discriminatory, derogatory, or demeaning materials or conduct by any attendees of the

event and related event activities…” and “sustained disruption of talks or events (whether verbal

or otherwise)” and physical, written, verbal or other abuse, intimidation, threats.”

       21.     Based on Black Hat USA’s encouragement, its Code of Conduct, and its avowed

ethos of holding an open, fair and respectful conference, Crown Sterling entered into a

Sponsorship Agreement with Black Hat USA whereby Crown Sterling paid Black Hat USA

$115,000 to be a gold sponsor at Black Hat USA 2019, operate an exhibition booth at the two-

day conference, and give a scheduled, promoted talk in what Black Hat USA called a

Sponsorship Session. A true copy of the Crown Sterling’s Sponsorship Agreement with Black

Hat USA is attached hereto as Exhibit 2.

       22.     Well in advance of the Black Hat USA 2019 conference, Crown Sterling

submitted the title of its scheduled talk to the Black Hat conference organizers and provided

links to articles and a website that related to the content of the talk. Black Hat had ample

opportunity to vet the talk. No one from or associated with the Black Hat conference at any time

questioned the talk’s subject matter or inquired further about it.




                                                  6
         Case
           Case
              1:19-cv-07900-DAB
                 1:19-cv-07900 Document
                                 Document
                                        1 6Filed
                                              Filed
                                                 08/22/19
                                                    09/06/19Page
                                                              Page
                                                                 7 of7 13
                                                                       of 13



DETRACTORS AT THE CONFERENCE STAGE A DISRUPTION OF CROWN

STERLING’S TALK AND INITIATE A SMEAR CAMPAIGN

       23.     As discussed herein, a small group of detractors staged an apparent premeditated

attack on Crown Sterling’s credibility and viability as a company. Moreover, as discussed

herein, this small group of detractors acted with a degree of brazenness strongly suggesting that

they had received tacit if not explicit permission to aggressively smear Crown Sterling’s

reputation at the Black Hat conference. These events unfolded as follows.

       24.     Crown Sterling on the afternoon of August 9 presented a sponsored session,

presented by Crown Sterling’s founder Robert Grant entitled “The 2019 Discovery of Quasi-

Prime Numbers: What Does This Mean for Encryption?” The room was filled to capacity with

conference attendees.

       25.     Excitement over Crown Sterling’s presence at the Black Hat conference had been

building. In two days of the conference, Crown Sterling’s Booth had received 477 inquiries,

from companies including, IBM, Microsoft, BEA Systems, and other highly desirable potential

customers, consultants and valued added resellers. Apparently, Crown Sterling’s competitors

and detractors had taken note of the substantial and growing interest and high level of

engagement at Crown Sterling’s exhibitor booth.

       26.     At the conclusion of Crown Sterling’s presentation, one of the detractors stood up

and angrily addressed the room, seizing the floor, so to speak. He shouted accusations that

Crown Sterling were fraudsters. He threatened that Black Hat itself would “take them down.”

This statement seemed absurd, but later proved uncannily revealing.

       27.     Crown Sterling also did not anticipate that this heckler would address its

employees who were present, yelling at them that they should be ashamed for participating in a



                                                7
          Case
            Case
               1:19-cv-07900-DAB
                  1:19-cv-07900 Document
                                  Document
                                         1 6Filed
                                               Filed
                                                  08/22/19
                                                     09/06/19Page
                                                               Page
                                                                  8 of8 13
                                                                        of 13



fraud and urging them to quit. This attack took Crown Sterling and its employees aback and by

complete surprise. What about Black Hat’s vaunted Code of Conduct? How could such

slanderous conduct be allowed? Was it not demeaning to every single person in attendance, each

of who could be presumed to possess both intellect and reason sufficient to form their own

judgments? And indeed, many attendees had the same response, imploring the rabble rouser to

stop the disruption and conduct himself appropriately. Those pleas went unheeded.

BLACK HAT USA SIDES WITH CROWN STERLING’S DETRACTORS, AFFIRMING

THE ABUSIVE CONDUCT DIRECTED AT ITS EVENT SPONSOR

       28.     Subsequent events leave little doubt that the disruption of Crown Sterling’s talk

was orchestrated and planned by a small group of industry detractors, and was not the action of a

single bad actor. Perhaps it is not surprising that industry participants, whose income and

relevance are entrenched in the status quo, fear disruption, especially in the tech space.

       29.     Immediately following the talk, the small group of detractors initiated a Twitter

storm directed at attendees of the Black Hat conference, in which they began seeding defamatory

accusations about Crown Sterling.

       30.     This so-called “protest” at Crown Sterling’s talk, and the resulting defamatory

Twitter Storm, immediately invited coverage from tech publications, including PC Magazine,

which hastily published an article on August 10, 2019 entitled “Black Hat Attendees: Sponsored

Session was ‘Snake Oil Crypto’.” Notably, for its source, the article relied heavily on interviews

and statements by two of the detractors responsible for the disruption of Crown Sterling’s

sponsored session – the very persons who had openly initiated a smear campaign on Twitter.

       31.     In the face of all of this, Black Hat USA, as the Black Hat conference organizer

and party with whom Crown Sterling entered the Sponsorship Agreement, had an obligation both



                                                 8
         Case
           Case
              1:19-cv-07900-DAB
                 1:19-cv-07900 Document
                                 Document
                                        1 6Filed
                                              Filed
                                                 08/22/19
                                                    09/06/19Page
                                                              Page
                                                                 9 of9 13
                                                                       of 13



to conference attendees and to Crown Sterling to ensure that Crown Sterling, as a participant and

a sponsor, was treated only with respect and dignity. Black Hat USA also had an obligation to

provide Crown Sterling the benefit of its bargain, which was to be able to use its exhibitor booth

and its sponsored session as means to invite fair, open, considerate and non-abusive dialog

regarding its technology breakthrough, and to attract prospective clients, collaborators and

business partners.

       32.     Crown Sterling never could have anticipated what happened instead: Black Hat

USA itself, rather than enforcing its own Black Hat protocol and Code of Conduct, and rather

than renouncing the abusive conduct and demanding civility and decorum, instead made good on

that detractor’s threat to “take Crown Sterling down” by publicly stating that it had taken down

Crown Sterling’s presentation materials from its event website. In fact, this statement was false.

Black Hat USA had never posted the Crown Sterling materials on its website, and presumably

did not know its contents when it subsequently purported to have screened them after the fact,

and based on this screening which never occurred, taken them down. What Black Hat USA did

do, however, is take down any mention of Crown Sterling’s participation in the event from its

website, essentially disavowing their presence and vitiating the very essence of the Sponsorship

Agreement.

       33.     Black Hat also sided with the detractors in the most public of ways, providing a

statement for the very PC Magazine article that served as a mouthpiece for those conference

detractors. In its statement, Black Hat USA confirmed that it would take down Crown Sterling’s

content from its website, and it disavowed Crown Sterling as a sponsor. By doing so, Black Hat

USA unfairly and inappropriately placed its imprimatur on the abusive sponsored session

disruption and the defamatory smear campaign that followed shortly thereafter.



                                                9
         Case
           Case
              1:19-cv-07900-DAB
                 1:19-cv-07900 Document
                                 Document
                                        1 6Filed
                                              Filed
                                                 08/22/19
                                                    09/06/19Page
                                                              Page
                                                                 10 10
                                                                    of 13
                                                                       of 13



       34.     Instead of observing and enforcing its Black Hat Code of Conduct, which it used

to induce Black Hat USA to enter into the Sponsorship Agreement, Black Hat USA closed ranks

with certain industry insiders in an effort to embarrass and ostracize Crown Sterling from the

entrenched data security community. By doing so, Black Hat USA turned its espoused ethos of

fostering an open community characterized by fair-minded dialog into empty words, and it

violated the purpose and spirit of its Sponsorship Agreement with Crown Sterling. Crown

Sterling, however, at all times complied with the Sponsorship Agreement as well as Black Hat

USA’s Code of Conduct.

       35.     By means of its actions and omissions, and in ways that will be more deeply

investigated and understood in discovery and at trial, Black Hat USA deprived Crown Sterling of

the benefit of its bargain under the Sponsorship Agreement

       36.     When the dust settled, as it often does, Crown Sterling reached out to Black Hat

USA in good faith to try to resolve this matter amicably. Understandably, Crown Sterling asked

for a refund of its sponsorship fee (seeking nothing for the countless hours of its staff time

invested and out of pocket expenses incurred for travel, booth construction, and all other

ancillary conference needs). Crown Sterling also asked Black Hat to issue a public statement

clarifying its neutral position concerning Crown Sterling’s encryption technology and

denouncing the detractors’ abusive actions undertaken on its watch. Black Hat USA declined to

do so, leaving Crown Sterling no choice but to seek vindication in this Court.

                                  FIRST CLAIM FOR RELIEF
                                      (Breach of Contract)

       37.      Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1-36 hereof

with the same force and effect as if fully set forth herein.




                                                  10
         Case
           Case
              1:19-cv-07900-DAB
                 1:19-cv-07900 Document
                                 Document
                                        1 6Filed
                                              Filed
                                                 08/22/19
                                                    09/06/19Page
                                                              Page
                                                                 11 11
                                                                    of 13
                                                                       of 13



       38.        Plaintiff has performed all conditions, covenants, and promises required to be

performed by Plaintiff in accordance with the terms of the Black Hat Sponsorship Agreement

alleged herein.

       39.        As detailed above, Defendant has breached the Black Hat Sponsorship Agreement

by, among other things:

        • conducting itself in a manner that directly negated any and all benefits of the gold

       sponsorship program that Crown Sterling paid for;

       • unreasonably refusing to prevent or mitigate the disruptive conduct of Crown

       Sterling’s detractors at and in connection with the Black Hat USA 2019 Event;

       • accepting without comment Crown Sterling’s sponsored talk materials months in

       advance of the event, without providing any feedback or imposing any requirement on

       their content, and then issuing a public statement post-event in PC Magazine to disavow

       the content of the sponsored talk;

       40.        As a direct and proximate result of Defendant’s breaches of the Black Hat

Sponsorship Agreement as aforesaid, Plaintiff has suffered, and will continue to suffer, monetary

damages in an amount to be proven at trial.

                               SECOND CLAIM FOR RELIEF
                  (Breach of Implied Covenant of Good Faith and Fair Dealing)

       41.        Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1-40 hereof

with the same force and effect as if fully set forth herein.

       42.        Plaintiff has performed all conditions, covenants, and promises required to be

performed by Plaintiff in accordance with the terms of the Black Hat Sponsorship Agreement

alleged herein.



                                                   11
           Case
             Case
                1:19-cv-07900-DAB
                   1:19-cv-07900 Document
                                   Document
                                          1 6Filed
                                                Filed
                                                   08/22/19
                                                      09/06/19Page
                                                                Page
                                                                   12 12
                                                                      of 13
                                                                         of 13



       43.      Defendant has breached the covenant of good faith and fair dealing implied in the

Sponsorship Agreement by unfairly interfering with Plaintiff’s right to receive the benefits of the

Sponsorship Agreement by, among other things:

       •     conducting itself in a manner that directly negated any and all benefits of the gold

             sponsorship program that Crown Sterling paid for;

       •     unreasonably refusing to prevent or mitigate the disruptive conduct of Crown

             Sterling’s detractors at and in connection with the Black Hat USA 2019 Event;

       •     accepting without comment Crown Sterling’s sponsored talk materials months in

             advance of the event, without providing any feedback or imposing any requirement

             on their content, and then issuing a public statement post-event in PC Magazine to

             disavow the content of the sponsored talk;

       44.      As a direct and proximate result of Defendant’s breaches of the implied covenant

of good faith and fair dealing as aforesaid, Plaintiff has suffered, and will continue to suffer,

monetary damages in an amount to be proven at trial.




///



///



///




                                                  12
        Case
          Case
             1:19-cv-07900-DAB
                1:19-cv-07900 Document
                                Document
                                       1 6Filed
                                             Filed
                                                08/22/19
                                                   09/06/19Page
                                                             Page
                                                                13 13
                                                                   of 13
                                                                      of 13



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against the Defendant as follows:

       A.     For monetary damages in an amount to be determined at trial;

       B.     That Plaintiff be awarded all pre-judgment interest allowable by law; and

       C.     For such further relief as the Court deems just and proper.

Respectfully submitted this 22nd day of August 2019.



                                                    By: /s/ Michael I. Katz

                                                    MASCHOFF BRENNAN
                                                    100 Spectrum Center Dr., Suite 1200
                                                    Irvine, CA 92618
                                                    Telephone: (949) 202-1900
                                                    Facsimile: (949) 453-1104
                                                    Email: mkatz@mabr.com


                                                    By: /s/ Joshua R. Bressler

                                                    BRESSLER LAW PLLC
                                                    3 West 35th Street, 9th Floor
                                                    New York, NY 10001
                                                    Telephone: (917) 969-4343
                                                    Facsimile: (917) 591-7111
                                                    Email: jrb@jrblaw.com

                                                    Attorneys for Plaintiff
                                                    Crown Sterling Limited LLC




                                               13
